 

11st 8ber '

 

,.'1 4.».7, ¢._\ ,.,. ,`,,

¢';>-. .-;. . .'

   

 

 

 

 

 

 

DOCUMENT l ':‘
U'NITED STATES DISTRICT COURT ELECTRONICALLY"FILE"D: :‘
SOUTHERN DISTRICT oF NEW YORK _ d
D(X:#: l:
LEo cHAD mWRENCE, partv FlLED: NF;;M___
Plaintiff, '
17-cv~10250 (JGK)
- against -
MEMORANDUM oPINION
CURRY SHACK, CORP., ET AL., AND ORDER
Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Leo Chad Lawrence, brings this action against
the defendants m Curry Shack, Corp.; 7714 Entertainment, Corp.;
and Salih Pekic - for alleged violations of the Fair Labor
Standards Act and the New York Labor Law. The defendants bring
several counterclaims related to the plaintiff's alleged
withdrawal of approximately $350,000 in funds from a defendant's
account, a substantial portion of which the plaintiff allegedly
used improperly. The defendants have moved to dismiss the
plaintiff’s complaint under Federal Rule of Civii Procedure 4l(b)
for failure to prosecute the complaint. The defendants’ motion is
granted, and the plaintiff’s complaint is dismissed without
prejudice.

Represented by counsel, the plaintiff filed this action on
January 2, 2018. Dkt. No. l. On November 13, 2018, plaintiff's
counsel moved for leave to withdraw as counsel for the plaintiff.
Dkt. Nos. 28-30. On the same day, the Court issued an Order
directing the plaintiff to show cause before the Court on November

30, 2018, why an order should not be entered allowing plaintiff’S
l

 

counsel to withdraw as counsel. Dkt. No. 31. The Order also
advised that if the plaintiff failed to respond to counsel's
motion, then counsel’s motion may be granted without further
proceedings. Ld; The plaintiff did not respond to the motion.
Following a hearing held on November 30, which the plaintiff did
not attend, the Court granted plaintiff counsel's motion to
withdraw as counsel and advised the plaintiff that he must appear
before the Court, by new counsel or pro se, by December 31, 2018.
Dkt. No. 34. The Court also advised that if the plaintiff did not
appear, the defendants could move to have the plaintiff’s case
dismissed. ld; The plaintiff did not appear as directed.

On January 18, 2019, the defendants filed a motion to dismiss
pursuant to Federal Rule of Civil Procedure Gl(b). Dkt. No. 35.
The plaintiff did not respond, and on March 14 the Court entered
an Order extending the plaintiff’s time to respond to the motion
to March 29, 2019, and advising that if the plaintiff failed to
respond, the motion may be granted on default. Dkt. No. 41. The
March 29 deadline has passed and the plaintiff has not responded
to the defendants’ motion.

Rule dl(b) authorizes a district court to “dismiss a
complaint for failure to comply with a court order, treating the

noncompliance as a failure to prosecute.” Simmons v. Abruzzo, 49

 

F.Bd 83, 87 (2d Cir. 1995). The plaintiff has failed to comply
with several orders from this Court. He did not appear on November

30, 2018, to show cause why an order should not be entered

 

 

 

permitting his counsel to withdraw. Nor did the plaintiff appear
before the Court, represented by new counsel or pro se, by
December 31, 2018, as instructed. After this failure to appear,
the Court advised the plaintiff that he risked his case being
dismissed. Moreover, the plaintiff did not respond to the
defendants’ motion to dismiss, even after the Court extended the
plaintiff’s deadline to respond and advised that, if no response
were filed, the defendants' motion could be granted on default.
The plaintiff’s failure to comply with the Court’s orders in
the preceding four months warrants dismissal for failure to
prosecute, especially in light of this Court's repeated reminders
that the plaintiff risked dismissal of his case if he failed to
comply with the orders. See, e.g., Gonzalez v. City of N.Y., No.
17cv1824, 2018 WL 2269244, at *1 (S.D.N.Y. May 17, 2018); Ortega
v. Mutt, No. 14cv09703, 2017 WL 1133428, at *2 (S.D.N.Y. Mar. 24,
2017); Avila v. Comm'r, No. 15cv2456, 2016 WL 1562944, at *3
(S.D.N.Y. Apr. 18, 2016); Wingate v. Ctr.r No. 12cv2134, 2014 WL

3346319, at *1 (S.D.N.Y. July 1, 2014); Waters v. Camacho, 288

 

F.R.D. 70, 71 (S.D.N.Y. 2013); Varney v. C.O. Batman, No.

 

08cv9702, 2012 WL 108013?, at *1 (S.D.N.Y. Mar. 30, 2012).

The Court has considered various alternatives and it is clear
that dismissal without prejudice is a reasonable, lesser sanction,
rather than dismissal with prejudice. “[U]nder the circumstances
described above, the lesser sanction of dismissal without

prejudice (rather than with prejudice) is appropriate in order to

 

strike the appropriate balance between the right to due process
and the need to clear the docket and avoid prejudice to defendant

by retaining open lawsuits with no activity.” Amoroso v. Cty. of

 

Suffolk, No. 08cv826, 2010 WL 2985864, at *3 (E.D.N.Y. July 21,
2010). Ultimately, “[d]ismissal without prejudice, rather than
dismissal with prejudice,r is proper because courts considering
dismissal for failure to prosecute pursuant to Rule 41(b) must
consider the efficacy of lesser sanctions.” Wingate, 2014 WL
3346319 at *1 (citing Reecier v. Hogan, 515 F. App'x 44 (2d Cir.
2013)); see Ortega, 2011 WL 1133429 at *2.

The defendants, however, have not moved for a default
judgment granting their counterclaims. The counterclaims therefore
remain, and the defendants can either pursue them or dismiss them.
If the counterclaims are not pursued, then they will be dismissed
without prejudice. If the counterclaims are pursued, and the
plaintiff continues to fail to cooperate, then there may come a
time when the counterclaims are granted on default.

The defendants’ motion to dismiss the plaintiff's complaint
for failure to prosecute is granted, and the complaint is
dismissed without prejudice. The Clerk is directed to close Docket
Number 35.

SO ORDERED.

Dated: New York, New York »\

April§, 2019 ------ % é’/;,»f

John G. Koeltl
ed States District Judge

 

 

